FILED
                            NOT FOR PUBLICATION                             OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10457

               Plaintiff - Appellee,             D.C. No. 3:08-cr-00042-ECR

  v.
                                                 MEMORANDUM *
SKYLER JAMES FOWLER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Skyler James Fowler appeals from the 46-month sentence imposed

following his guilty-plea conviction for possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction under 28 U.S.C.

§ 1291, and we dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fowler contends that the district court committed several procedural errors,

including failing to adequately explain why his sentence was not greater than

necessary, consider that he was a juvenile when some of his conduct occurred, take

into account the differences in adult versus juvenile punishments, and consider that

the child pornography Sentencing Guidelines are not entitled to deference. Fowler

also appears to contend that his sentence is substantively unreasonable. The

claimed errors are barred by Fowler’s appeal waiver set forth in his plea

agreement. See United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir. 1996).

Contrary to Fowler’s contention, the district court’s comments explaining the

appeals process did not invalidate his waiver. See United States v. Watson, 582

F.3d 974, 987-88 (9th Cir. 2009). We therefore enforce the waiver and dismiss the

appeal.

      DISMISSED.




                                          2                                     09-10457